Citation Nr: 0305396	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  94-45 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right carpal tunnel syndrome for the period from November 6, 
1992 to May 9, 1996.

2.  Entitlement to an evaluation in excess of 30 percent for 
right carpal tunnel syndrome for the period from May 9, 1996.  

3.  Entitlement to a compensable evaluation for left carpal 
tunnel syndrome for the period from November 6, 1992 to May 
9, 1996.  

4.  Entitlement to an evaluation in excess of 20 percent for 
left carpal tunnel syndrome for the period from May 9, 1996.



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1993 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which established service connection and assigned 
noncompensable evaluations for bilateral carpal tunnel 
syndrome, effective November 6, 1992.  In April 1997, the 
Board remanded this matter to the RO for further development 
of the record.  The requested development has been completed 
and the matter has been returned to the Board for further 
appellate consideration.  

In the present case, the veteran's service-connected right 
carpal tunnel syndrome and left carpal tunnel syndrome were 
evaluated in June 1993 as noncompensable, effective from 
November 6, 1992.  In a March 1995 rating action, the RO 
assigned a 10 percent evaluation for the service-connected 
right carpal tunnel syndrome, effective from November 6, 
1992, and continued a noncompensable evaluation for left 
carpal tunnel syndrome.  The veteran's service-connected 
right carpal tunnel syndrome is currently evaluated as 30 
percent disabling, effective from May 9, 1996, and the 
service-connected left carpal tunnel syndrome is currently 
evaluated as 20 percent disabling, effective from May 9, 
1996.  Thus, because the veteran's appeal originated from the 
initial determination assigning noncompensable evaluations 
for both the right and left carpal tunnel syndrome, and his 
evaluations have been increased during the pendency of this 
appeal, the Board has rephrased the issues as noted on the 
title page of this decision.  

Finally, the Board notes that during his July 1996 Board 
hearing, the veteran indicated that he felt entitled to VA 
compensation for loss of use of his hands.  This matter has 
not been addressed by the RO and is hereby referred to the RO 
for appropriate action.  



FINDINGS OF FACT

1.  During the period from November 6, 1992 to April 5, 1994, 
the veteran's service-connected right carpal tunnel syndrome 
was manifested by symptoms productive of no more than mild 
disability.  

2.  From April 5, 1994 to May 9, 1996, the veteran's service-
connected right carpal tunnel syndrome was manifested by 
symptoms productive of moderate disability.  

3.  The veteran's service-connected right carpal tunnel 
syndrome is currently manifested by symptoms indicative of no 
more than moderate disability.

4.  During the period from November 6, 1992 to April 5, 1994, 
the veteran's service-connected left carpal tunnel syndrome 
was essentially asymptomatic.  

5.  From April 5, 1994 to May 9, 1996, the veteran's service-
connected left carpal tunnel syndrome was manifested by 
symptoms productive of moderate disability.  

6.  The veteran's service-connected left carpal tunnel 
syndrome is currently manifested by symptoms indicative of no 
more than moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right carpal tunnel syndrome for the period from November 6, 
1992 to April 5, 1994 have not been met.  

2.  The criteria for a 30 percent evaluation for right carpal 
tunnel syndrome for the period from April 5, 1994 to May 9, 
1996 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2002).  

3.  The criteria for an evaluation in excess of 30 for right 
carpal tunnel syndrome for the period from May 9, 1996 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2002).  

4.  The criteria for a rating in excess of 0 percent for left 
carpal tunnel syndrome from November 6, 1992 to April 5, 1994 
have not been met.  

5.  The criteria for a 20 percent evaluation for left carpal 
tunnel syndrome for the period from April 5, 1994 to May 9, 
1996 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2002).  

6.  The criteria for an evaluation in excess of 20 for left 
carpal tunnel syndrome for the period from May 9, 1996 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA treatment records, medical 
records considered by the Social Security Administration, and 
private treatment records.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal and all identified evidence 
relevant to the issues decided herein has been associated 
with the claims folder.  Moreover, in an April 2002 letter, 
the veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining and what 
evidence he should provide on his own behalf.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran responded 
to the RO's letter and identified no relevant medical 
evidence not already of record.  Under these circumstances, 
no further action is necessary to assist the veteran with his 
claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for carpal tunnel 
syndrome.  The discussions in the rating decision, statement 
of the case, and supplemental statement of the case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

A review of the record reflects that the veteran was treated 
in 1978 for bilateral carpal tunnel syndrome.  He underwent 
release of the right carpal tunnel in April 1978 and release 
of the left carpal tunnel in June 1978.  A March 1978 
electromyography (EMG) study revealed bilateral carpal tunnel 
syndrome including denervation in the thenar muscles.  

Upon VA peripheral nerve examination dated in March 1993, the 
examiner noted the veteran's carpal tunnel syndrome had been 
essentially asymptomatic since 1978.  The veteran denied any 
numbness or tingling in his hands.  Neurological examination 
was totally normal, including motor, reflex and sensory.  
There was no evidence of median sensory neuropathy or motor 
problems.  The examiner noted no atrophy or vesiculations 
present and Tinel's sign was negative in both wrists.  The 
examiner noted diagnoses of bilaterally carpal tunnel 
syndrome, bilateral carpal tunnel release, and re-release of 
the right carpal tunnel without residual, but with 
improvement.

In a June 1993 rating action, the RO established service 
connection for right carpal tunnel syndrome, status post 
release, evaluated as noncompensable.  The RO also 
established service connection for left carpal tunnel 
syndrome, status post release, evaluated as noncompensable.  

At an April 5, 1994 RO hearing, the veteran testified to 
experiencing loss of most of the strength in his right hand 
and wrist as well as fine muscle motor control.  He stated 
that he was unable to write with a pen for more than two or 
three lines at a time without his fingers becoming numb.  He 
reported experiencing numbness in the index and middle 
fingers and the thumb.  The veteran testified that the only 
time he experienced tingling was when using the grip strength 
of his hand.  The veteran denied experiencing any pain and 
described the shaking and vibrating of his fingers as 
minimal.  The veteran testified that he was right-handed and 
his grip strength on the right was less than half of that on 
the left.  In the left hand, the veteran reported 
experiencing difficulty with gripping, but denied any 
numbness.  The veteran denied any color changes in the skin 
of his hands.

Upon VA peripheral nerve examination dated in November 1994, 
the veteran complained of decreased grip strength, numbness, 
and tingling in both hands.  He denied any pain.  
Neurological examination revealed normal motor, bulk, tone, 
and strength in the extremities.  Reflexes were pretty equal 
with the exception of slightly decreased grip strength in the 
right hand compared to the left hand.  First dorsal 
interosseous and other intrinsic hand muscles were also 
normal.  The reflexes were reduced throughout but equal.  
Sensory examination showed normal two point discrimination 
pinprick to light touch.  Phalen's sign was negative and 
Tinel's sign was negative over the median nerve.  Vibration 
sense was normal.  There was no extinction to double 
simultaneous tactile stimulation.  Coordination showed normal 
finger, finger to nose and rapid alternating movements.  
Diagnoses of bilateral carpal tunnel syndrome status post 
release times two on the right and release times one on the 
left.  The examiner noted the veteran had some decrease in 
grip strength on the right but he felt it was very mild 
compared to the left hand, maybe what would be for a 
nondominant rather than a dominant hand.  The examiner also 
noted that EMG testing in December 1994 revealed "mod-
severe" bilateral carpal tunnel syndrome with borderline 
evidence of denervation.  Findings showed mild improvement 
from a study conducted in December 1978.  Ulnar nerve studies 
were essentially normal and there was no evidence of 
peripheral neuropathy.    

At his November 1994 personal hearing, the veteran testified 
to experiencing decreased strength in both hands.  He stated 
that he was unable to grasp or hold onto things or to move 
furniture.  He also testified to using a keyboard at work for 
an extended period of time and experiencing loss of feeling 
in his fingers and tingling.  The veteran reported 
experiencing numbness and tingling in his fingers after 
driving for a period of time because of the vibration of the 
steering wheel.  He stated that he was bothered by use of the 
lawn mower or pool sweeper because of the vibrations.  The 
veteran testified that he had not seen a doctor since 1993 
because there was nothing that could be done for him.  He did 
report experiencing cold weather problems in his left wrist 
because his radial artery was sacrificed in the release 
surgery.  

In a March 1995 rating action, the RO assigned a 10 percent 
evaluation for right carpal tunnel syndrome, effective from 
November 6, 1992.  A noncompensable evaluation of the 
service-connected left carpal tunnel syndrome was continued.  

A June 1995 orthopedic consultation report from Dr. S. 
Williams, a private physician, indicates that the veteran 
complained of continued morning numbness and tingling in the 
median nerve distribution of the right hand with no nighttime 
awakening.  The veteran reported experiencing decreased 
strength in both hands with episodes of dropping objects.  
Physical examination revealed dull range of motion in the 
right digits and wrist.  There was no tenderness to Tinel's.  
Phalen's test demonstrated slight tingling in the little 
finger primarily and two-point discrimination was variable 
between 5-7 millimeters, 7 millimeters on the thumb 
primarily.  Simmes-Weinstein monofilament test demonstrated 
there to be normal sensation at 5.8, 5.07, 4.54; however, 
there was decreased sensation at 4.17, 3.85, and 3.61.  Jamar 
testing demonstrated 70, 90, 75 pounds on the right side 
versus 60, 50, 62 pounds on the left side.  An assessment of 
recurrent right carpal tunnel symptoms was noted.  

A December 1995 private psychological evaluation report 
demonstrates that the veteran was able to use both of his 
hands while working on certain tasks and that he did not have 
any apparent fine motor problems.  A December 1995 internal 
medicine report reflects grip strength of 60 pounds in the 
right hand and 85 pounds in the left hand.  The examiner 
noted normal handgrip bilaterally with wrist dorsiflexion of 
60 degrees bilaterally and plantar flexion of 80 degrees 
bilaterally.  The examiner noted the veteran's right upper 
extremity seemed to be without obvious deficits.  

A May 1996 statement from Dr. S. Gershwind, a private 
physician, reflects that he performed an independent 
neurological examination of the veteran.  It was noted that 
no medical records were submitted for review and a history 
was obtained entirely from the veteran.  The veteran reported 
suffering two strokes in June 1995.  He also reported 
decreased grip strength in the right hand since 1978.  His 
right hand symptoms were noted an increased by use of the 
hand, use of a power motor, or use of a computer.  He 
reported being occasionally awakened during the night by a 
tingling sensation in the thumb, index finger and long finger 
on either hand.  It was noted the veteran did not currently 
use wrist splints.  Physical examination revealed handgrip 
strength of 24 kilograms on the left and 23 kilograms on the 
right.  Tendon reflexes were symmetrically depressed to 
absent.  There were no clonus, Hoffman, or Babinski signs.  
Sensations of joint position, vibration, light touch, and 
pinprick were intact over all four extremities.  The veteran 
reported dysesthesias in the right long finger with 
percussion over the right median nerve at the wrist.  No 
symptoms were produced by percussion over the left median 
nerve at the left.  There were no symptoms produced by forced 
wrist flexion on either side.  Dr. Gershwind noted that 
neurological examination was entirely normal with the 
exception of a positive Tinel's sign at the right wrist.  A 
relevant diagnosis of bilateral carpal tunnel syndrome, right 
greater than left, was noted.  

At his July 1996 Board hearing, the veteran testified that he 
was primarily right-handed.  He stated that he had 60 to 70 
percent loss of strength in his hands and had changed jobs 
three times to accommodate his loss of strength.  He reported 
being unable to pick up a four-inch three ring binder because 
of his inability to grasp objects.  The veteran stated that 
he had less grip strength on the left than the right.  

Upon VA peripheral nerve examination dated in July 1998, the 
veteran complained of numbness, tingling, and weakness.  The 
numbness and tingling were primarily in the thumb and first 
two fingers and the right was equal to the left.  Use of a 
keyboard or objects causing vibration were noted as making 
the veteran's symptoms worse.  Motor examination revealed 
normal bulk, tone, and strength.  Reflexes, including the 
intrinsic muscles of the hands, seemed at least within the 
range of normal.  Sensory examination was intact to light 
touch, pinprick, and vibration.  A diagnosis of bilateral 
carpal tunnel syndrome was noted.  A July 1998 VA EMG report 
reflects an impression of moderate bilateral carpal tunnel 
syndrome, right greater than left, without denervation of the 
right hand.  The left hand was not studied for denervation.  
There was no evidence of ulnar neuropathy or polyneuropathy 
in either arm.  It was noted that improvement had occurred 
bilaterally since the December 1994 study.  

Upon VA peripheral nerve examination dated in September 2002, 
the veteran complained of decreased grip strength, numbness, 
and tingling associated with vibrations.  Motor examination 
was noted as normal and sensory was intact to pinprick, light 
touch, and vibration sense.  A diagnosis of bilateral carpal 
tunnel syndrome was noted.  The examiner noted that nerve 
conduction studies confirmed bilateral carpal tunnel 
syndrome.  The October 2002 EMG study showed evidence of 
moderate carpal tunnel syndrome in the right hand without 
denervation of the abductor pollicis brevis.  Compared to the 
previous study performed in July 1998, the lesion was 
slightly worse.  There was evidence of moderate carpal tunnel 
syndrome in the left hand affecting only the motor fibers 
with no significant change since July 1998.  There was no 
evidence of an ulnar neuropathy in either arm.  Borderline 
reduced left ulnar sensory amplitude was noted to be of 
unclear clinical significance.  There was no evidence of a 
large fiber polyneuropathy in the arms.  

In November 2002, the RO determined that a 30 percent 
evaluation was warranted for right carpal tunnel syndrome, 
effective from May 9, 1996.  The RO also determined that a 20 
percent evaluation was warranted for left carpal tunnel 
syndrome, effective from May 9, 1996.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2002) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability is not limited to that reflecting the then 
current severity of the disorder.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Id.  Clearly, the 
RO considered this concept when the ratings were assigned as 
set forth on the title page of this decision.  As discussed 
below, the Board has also considered whether staged ratings 
apply.  

In the present case, the veteran's service-connected right 
carpal tunnel syndrome and left carpal tunnel syndrome were 
initially evaluated as noncompensable, effective from 
November 6, 1992.  In a March 1995 rating action, the RO 
assigned a 10 percent evaluation for the service-connected 
right carpal tunnel syndrome, effective from November 6, 
1992, and continued a noncompensable evaluation for left 
carpal tunnel syndrome.  The veteran's service-connected 
right carpal tunnel syndrome is currently evaluated as 30 
percent disabling, effective from May 9, 1996, and the 
service-connected left carpal tunnel syndrome is currently 
evaluated as 20 percent disabling, effective from May 9, 
1996.  The veteran's appeal arises from initial grant of 
service connection and assignment of noncompensable 
evaluations.  Thus, the Board will consider entitlement to 
staged ratings, i.e., entitlement to an evaluation in excess 
of 10 percent for right carpal tunnel syndrome for the period 
from November 6, 1992 to May 9, 1996; entitlement to an 
evaluation in excess of 30 percent for right carpal tunnel 
syndrome for the period from May 9, 1996; entitlement to a 
compensable evaluation for left carpal tunnel syndrome for 
the period from November 6, 1992 to May 9, 1996; and 
entitlement to an evaluation in excess of 20 percent for left 
carpal tunnel syndrome for the period from May 9, 1996.

The veteran's service-connected right and left carpal tunnel 
syndrome is evaluated pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  The Board notes that the veteran is 
right-hand dominant, thus his right carpal tunnel syndrome is 
evaluated as impairment of the major upper extremity and his 
left carpal tunnel syndrome is evaluated as impairment of the 
minor upper extremity.  See 38 C.F.R. § 4.69 (2002).

Carpal tunnel syndrome is "a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel 
with pain and burning or tingling paresthesias in the fingers 
and hand, sometimes extending to the elbow."  Wilson v. 
Brown, 
7 Vet. App. 542, 544 (1995).  Neurological disability is 
evaluated under 38 C.F.R. § 4.124a based on paralysis of 
various nerve groups.  Under 38 C.F.R. § 4.124a, the term 
"incomplete paralysis" indicates impairment of function of 
a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  See 
38 C.F.R. § 4.124a.  Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating, which may be assigned for 
neuritis not characterized by organic changes, will be that 
for moderate, incomplete paralysis.  See 38 C.F.R. § 4.123 
(2002).  Peripheral neuralgia, characterized usually by a 
dull and intermittent pain of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See 
38 C.F.R. § 4.124 (2002).  

38 C.F.R. § 4.124a, Diagnostic Code 8515 contemplates 
paralysis of the median nerve.  Where there is complete 
paralysis of the median nerve with the major hand inclined to 
the ulnar side; the index and middle fingers more extended 
than normal; considerable atrophy of the muscles of the 
thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to the palm; weakened wrist flexion; and pain with 
trophic disturbances; a 70 percent evaluation is warranted in 
the major extremity and a 60 percent evaluation is warranted 
in the minor extremity.  Incomplete, severe paralysis 
warrants a 50 percent evaluation in the major extremity and a 
40 percent evaluation in the minor extremity; incomplete 
moderate paralysis warrants a 30 percent evaluation in the 
major extremity and a 20 percent evaluation in the minor 
extremity; and incomplete mild paralysis warrants a 10 
percent evaluation in both the major and minor extremity.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  See 38 C.F.R. § 4.120 
(2002).  When there is a question as to which of two 
evaluations should be applied to a disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Following a full and thorough review of the evidence of 
record, the Board concludes that a 30 percent evaluation is 
warranted for right carpal tunnel syndrome for the period 
from April 5, 1994 to May 9, 1996, and that a 20 percent 
evaluation is warranted for left carpal tunnel syndrome for 
the period from April 5, 1994 to May 9, 1996.  The Board 
further concludes that the criteria for an evaluation in 
excess of 30 percent for right carpal tunnel syndrome have 
not been met for the period from May 9, 1996, and the 
criteria for an evaluation in excess of 20 percent for left 
carpal tunnel syndrome have not been met for the period from 
May 9, 1996. 

Prior to April 5, 1994, the pertinent medical evidence shows 
that the veteran's carpal tunnel syndrome was "essentially 
asymptomatic since 1978."  (VA examination of March 1993).  
At the 1993 examination, the veteran denied such symptoms as 
numbness or tingling of the hands.  Further neurological 
evaluation was described as totally normal, without any 
evidence of neuropathy.  Given the absence of documented 
symptoms, the Board cannot find that the 10 percent rating 
for right carpal tunnel syndrome is inadequate.  Rather, 
while the need for a re-release regarding the right side was 
noted, it was also indicated that there was no residual 
impairment.  Thus, per the competent and probative evidence 
demonstrating no more than mild disability, the Board cannot 
conclude that more than a 10 percent rating is appropriate 
for right carpal tunnel syndrome prior to April 5, 1994.  

Significantly, at his April 5, 1994 hearing, the veteran 
testified to increasing symptoms, following which he 
underwent various VA testing and examination in 1994.  The 
medical evidence corroborates findings of bilateral carpal 
tunnel syndrome of moderate severity in December 1994.  As 
noted in the November 1994 VA peripheral nerve examination 
report, a December 1994 EMG report reflects an impression of 
moderate bilateral carpal tunnel syndrome with borderline 
evidence of denervation.  The December 1994 EMG report is 
consistent with July 1998 and October 2002 EMG reports noting 
moderate bilateral carpal tunnel syndrome with no evidence of 
ulnar neuropathy or polyneuropathy.  The 1994 EMG report is 
also consistent with the subjective complaints and objective 
findings noted upon medical examination in 1994 and 1995.  At 
his April 1994 RO hearing, the veteran reported experiencing 
loss of grip strength, numbness, and tingling in his hands.  
The veteran reported those same symptoms in May 1996 at an 
independent neurological examination.  At that time, the 
examiner noted a normal neurological examination with the 
exception of a positive Tinel's sign at the right wrist.  

In this case, the veteran's April 1994 testimony that 
described his symptoms initially gave rise to the possibility 
of a higher evaluation.  Significantly, that testimony was 
then confirmed by subsequent EMG and diagnoses which 
concluded that the carpal tunnel syndrome was of moderate 
severity.  Accordingly, with all reasonable doubt resolved in 
favor of the veteran, the Board concludes that the medical 
evidence demonstrates moderate right carpal tunnel syndrome 
and moderate left carpal tunnel syndrome during the period 
from April 5, 1994 to May 9, 1996.  Thus, the Board finds 
that the criteria for a 30 percent evaluation for right 
carpal tunnel syndrome for the period from April 5, 1994 to 
May 9, 1996 have been met.  The Board further finds that the 
criteria for a 20 percent evaluation for left carpal tunnel 
syndrome (as the minor extremity) for the period from April 
5, 1994 to May 9, 1996 have been met.  

The Board notes that the medical evidence relevant to the 
period from November 6, 1992 to May 9, 1996 does not 
demonstrate severe incomplete or complete paralysis of the 
right or left median nerve.  The veteran's right or left hand 
is not inclined to the ulnar side and his index and middle 
fingers are not more extended than normal.  He does not 
exhibit an inability to make a fist and his index and middle 
fingers do not remain extended.  There is no indication that 
he has incomplete and defective pronation of the right or 
left hand.  There is also no indication of any trophic 
disturbances.  Thus, the criteria for an evaluation in excess 
of 30 percent for right and in excess of 20 percent for left 
bilateral carpal tunnel syndrome have not been met for the 
period from November 6, 1992 to May 9, 1996.  

Furthermore, in regard to the period from May 9, 1996, the 
Board concludes that the criteria for an evaluation in excess 
of 30 percent for right carpal tunnel syndrome have not been 
met.  The medical evidence does not demonstrate severe 
incomplete paralysis or complete paralysis of the veteran's 
right median nerve.  The veteran's right hand is not inclined 
to the ulnar side and his index and middle fingers are not 
more extended than normal.  He does not exhibit an inability 
to make a fist and his index and middle fingers do not remain 
extended.  There is no indication that he has incomplete and 
defective pronation of the right hand.  There is also no 
indication of any trophic disturbances.  Thus, the record 
does not demonstrate evidence meeting the criteria for an 
evaluation in excess of 30 percent for right carpal tunnel 
syndrome during the period from May 9, 1996.

Likewise, the medical evidence does not demonstrate severe 
incomplete or complete paralysis of the left median nerve 
during the period from May 9, 1996.  The veteran's left hand 
is not inclined to the ulnar side and his index and middle 
fingers are not more extended than normal.  He does not 
exhibit an inability to make a fist and his index and middle 
fingers do not remain extended.  There is no indication that 
he has incomplete and defective pronation of the left hand.  
There is also no indication of any trophic disturbances.  
Thus, the record does not demonstrate evidence meeting the 
criteria for an evaluation in excess of 20 percent for left 
carpal tunnel syndrome during the period from May 9, 1996.

In reaching this decision, the Board notes that it has also 
considered other applicable rating criteria.  However, the 
veteran's service-connected disabilities are limited to 
neurological dysfunction and do not warrant consideration of 
other diagnostic codes.  Similarly, since the disorder is not 
based on limitation of motion, consideration of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) is not warranted.  

The Board also notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's service-connected right 
and left carpal tunnel syndrome disabilities result in marked 
interference with employment or frequent periods of 
hospitalization.  At his July 1996 Board hearing, the veteran 
testified that he was on long term disability because of two 
prior strokes, not because of his service-connected carpal 
tunnel syndrome.  The Board does not find any circumstances 
that could be considered exceptional or unusual so as to 
warrant a different result in view of the veteran's work 
history, education, and treatment for his service-connected 
disabilities in as reflected in the record.  See Fleshman v. 
Brown, 9 Vet. App. 548, 552-53 (1996).  Accordingly, referral 
of the veteran's claim for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.3321(b)(1) (2002) is not 
warranted in the absence of an exceptional or unusual 
disability picture.  






ORDER

A rating in excess of 10 percent rating for right carpal 
tunnel syndrome or a compensable rating for left carpal 
tunnel syndrome for the period from November 6, 1992 to April 
5, 1994 is denied. 

A 30 percent evaluation for right carpal tunnel syndrome for 
the period from April 5, 1994 to May 9, 1996 is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for 
right carpal tunnel syndrome for the period from May 9, 1996 
is denied.  

A 20 percent evaluation for left carpal tunnel syndrome for 
the period from April 5, 1994 to May 9, 1996 is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for left 
carpal tunnel syndrome for the period from May 9, 1996 is 
denied.  



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

